Opinion issued January 13, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00919-CV
———————————
IN RE Lubrication Systems Company of Texas, LLC, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By petition for writ of mandamus,
relator, Lubrication Systems Company of Texas, LLC, challenges the trial
court’s order disqualifying the law firm of Baker Botts L.L.P. from
representing relator in the underlying case.[1]  
          We deny the petition for writ of mandamus.
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.
 




[1]
          The underlying case is Lubrication Systems of Texas, LLC v. T.F.
Hudgins, Incorporated, Randy Brown, and Weldon Mundy, No. 2010-20131 in the
164th District Court of Harris County, Texas, the Honorable Alexandra
Smoots-Hogan presiding.